Adlerman, J.
The policy, by its terms, is payable in the event of death to the insured’s executors, administrators or assigns. The cash surrender value of the policy is an indebtedness to the insured which is property belonging to him. Section 55-a of the Insurance Law does not exempt it from levy under an execution. From a reading of the statute and the authorities interpreting it, the thought is borne out that section 55-a of the Insurance Law has no application to a policy not originally payable to a third party. (Stoudt v. Guaranty Trust Co. of New York, 150 Misc. 675; Matter of Rockwood & Co., Inc., v. Trop, 211 App. Div. 421.) *390Section 792 of the Civil Practice Act (as amd. by Laws of 1934, chap. 645), which became effective September 1, 1934, provides that a mandatory order may issue directing the judgment debtor to turn over her life insurance policy and directing the third party (The New York Life Insurance Company) to pay the cash surrender value. Submit order.